DETAILED ACTION

    PNG
    media_image1.png
    550
    402
    media_image1.png
    Greyscale

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-3 and 9, drawn to a FIXTURE FOR A DRINKING WATER PURIFICATION SYSTEM, classified in Y10T 137/6497.
II. Claims 4-5, drawn to a METHOD FOR CLEANING A DRINKING WATER PURIFICATION SYSTEM, classified in B08B 9/00.
III. Claim 6, drawn to a DRINKING WATER PURIFICATION SYSTEM, classified in C02F 1/008.
IV. Claims 7-8, drawn to a CONNECTION ADAPTER, classified in A61M 39/10.
Election
Applicant’s Election of February 10, 2021 with traverse is acknowledged:

    PNG
    media_image2.png
    123
    820
    media_image2.png
    Greyscale

Applicant has asserted that, “it should be no undue burden on the Examiner to consider all claims in the single application as they are closely related.”  This is not found persuasive, since the claims embrace different statutory classes of invention of varying scope whose field of search is not co-extensive. Examining all of the pending claims would place an undue search and/or examination burden upon the scarce administrative resources of the United States Patent and Trademark Office. Accordingly, the Restriction Requirement is made FINAL.
Claim Rejections - 35 USC § 112
Claims 1-3 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is unclear what structure is intended by “a water supply terminal.” It is unclear how the specified components structurally interrelate to one another. In claim 1, the recitation, “the fluid connection” at line 8, appears to lack clear positive antecedent basis. In claim 1, it is unclear how the “fixture” called out in the preamble differs from the “drinking water purification system” also specified there; especially since a “system” appears to be being called-out in the claims.
In claim 2, it is unclear what minimal structure is intended by the recitations: “cooling unit” and “carbonator.”
In claim 3, it is unclear what is intended by the recitation, “is formed.” Does this mean it is made there?
Claims 1-3 and 9 employ the term “associated,” without specifying the nature of the association.  Absent a clear recitation of the nature of association and a structural interrelationship attendant therewith, a claim is indefinite. The metes and bounds of patent protection sought are not clearly ascertainable.  Additionally, the claim is not seen to put potential infringers on clear notice as to what constitutes infringement.   For these reasons, the claims are seen to be vague and indefinite.

It is unclear what Applicants intend by the recitation, “configured,” as it used in claims 1-3 and 9.  It is unclear what specific structure this language is intended to 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.  The process limitation, “wherein the cold water line of a drinking water purification system is disinfected using heated water” recited in claim 9, is not seen to further limit apparatus claim one from which claim 9 depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-3 and 9 is/are rejected under 35 U.S.C. 102(A1/A2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over SPIEGEL (US 9,422,173).
See, for example, filters 148, 150, and 152, water lines exiting the wall under the sink, one of which is identified by reference numerals 102 and/or 104; with structures 110 or 106 seen to meet the limitation of a “water supply terminal.” A number of features are disclosed, but not expressly illustrated including the underlined text below. Given the lack of clarity concerning the meaning of “water supply terminal,” nature of “association,” and nature of the structural interrelationship of the claimed components, SPIEGEL is seen to meet the limitations of claims 1-3 and 9 as best understood. Alternatively, details of the routine plumbing connections necessary, while not perhaps, expressly disclosed, would have been exceedingly obvious to one of ordinary skill in the art.
The system 100 (Figure One) may include additional components and functionality. For example, the system 100 may include a UV treatment device, a heater, a chiller, and/or a carbonator. …  In certain embodiments, the system 100 may include a supply of electrical power, an electronic controller, and one or more sensors to monitor and control the dispensing of filtered water. 

    PNG
    media_image3.png
    459
    563
    media_image3.png
    Greyscale

    The system 200 (Figure Two) may include additional components and functionality. For example, the system 200 may include a UV treatment device, a heater, a chiller, and/or a carbonator.  …  In certain embodiments, the system 200 may include a supply of electrical power, an electronic controller, and one or more sensors to monitor and control the dispensing of filtered water. 

    PNG
    media_image4.png
    462
    620
    media_image4.png
    Greyscale


The system 300 (Figure Three) may include additional components and functionality. For example, the system 300 may include a UV treatment device, a heater, a chiller, and/or a carbonator. …  In certain embodiments, the system 300 may include a supply of electrical power, an electronic controller, and one or more sensors to monitor and control the dispensing of filtered water.

    PNG
    media_image5.png
    461
    642
    media_image5.png
    Greyscale



The examiner cites aspects of the applied disclosure, for example, particular figures, paragraphs, columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages and figures may apply as well.
It is respectfully requested that, in preparing responses, the applicant fully consider the applied and cited references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J POPOVICS whose telephone number is (571) 272-1164.  The examiner can normally be reached from 10:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J POPOVICS/           Primary Examiner
Art Unit 1776
571-272-1164
Robert.Popovics@USPTO.gov